DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/14/2019.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thurber et al., (US 9,529,200).
With respect to claim 1, Thurber et al., discloses a head-mounted display (Figure 14) comprising: a main assembly (6, Figure 14); a mounting unit (19, Figure 14) mounted on a head of a user (head of an operator, column 2, lines 34-38) and supporting the main assembly (6, Figure 14); a display unit (12, Figure 14) housed in the main assembly (6, Figure 14) and displaying images (case 12 could have an image displayed on it, column 18, lines 2-4); a first lens (22, Figure 14) housed in the main assembly (6, Figure 14) and guiding image light from the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 -11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thurber et al., (US 9,529,200) and in further view of Wannagot et al., (US 5,225,932).
With respect to claim 8, Thurber et al., teaches the head-mounted display according to claim 1.
Thurber et al., fails to teach wherein the first wall and the second wall are made of a flexible material.
Wannagot et al., teaches a head-mounted display (night vision goggles, title and abstract) wherein the first wall (left eyecup 20, Figure 1) and the second wall (right eyecup 20, Figure 1) are made of a flexible material (eyecup 20 is formed from a highly flexible material, such as rubber, column 3, lines 35-37).
Therefore it would have been obvious to combine the teachings of Thurber et al., having the head-mounted display with the teachings of Wannagot et al., having the flexible wall material for the purpose of pliability and reduce the tendency to reflect light (column 3, lines 35-37).
With respect to claim 9, Thurber et al., teaches the head-mounted display according to claim 1.
Thurber et al., fails to teach wherein the first end base and the second end base are detachably attached to the main assembly.
Wannagot et al., teaches a head-mounted display (night vision goggles, title and abstract) wherein the first end base (left eyecup 20, Figure 1) and the second end base (right eyecup 20, Figure 1) are detachably attached to the main assembly (eyecup which is easy to install and remove from an eyepiece of a night vision goggle, column 2, lines 25-27).
Therefore it would have been obvious to combine the teachings of Thurber et al., having the head-mounted display with the teachings of Wannagot et al., having the flexible wall material for the purpose of providing tactile feedback to the operator informing that the attachment is properly made (column 2, lines 10-15).
With respect to claim 10, Thurber et al., teaches a light reducer (23 and 27, Figure 14) comprising: an annular end base (27, Figure 14) adapted to surround a lens (22, Figure 14) disposed in a main assembly (6, Figure 14) of a head-mounted display (Figure 14); a tubular wall (27 has a tubular end, Figure 14, with a tubular wall), projecting from the annular end base.
Thurber et al., fails to teach the end base being capable of being detachably attached to the main assembly; wherein the tubular wall includes an inner wall positioned on either one of a right side and a left side, and an outer wall positioned on either one of the left side and the right side, and a height of the outer wall is larger than a height of the inner wall.
Wannagot et al., teaches a head-mounted display (night vision goggles, title and abstract) the end base being capable of being detachably attached to the main assembly; wherein the tubular wall (collar portion 32 has generally tapered side walls 33, Figure 2; see also column 3, lines 47-48) includes an inner wall (inner wall of collar portion 32, Figure 2) positioned on either one of a right side (right eyecup 20, Figure 1) and a left side (left eyecup 20, Figure 1), and an outer wall (outer wall of collar portion 32, Figure 2) positioned on either one of the left side (left eyecup 20, Figure 1) and the right side (right eyecup 20, Figure 1), and a height of the outer wall (see Figure 2 where 22 extends on top) is larger than a height of the inner wall (see Figure 2 where 22 extends on the underside).
Therefore it would have been obvious to combine the teachings of Thurber et al., having the head-mounted display with the teachings of Wannagot et al., having a height of the outer wall is larger than a height of the inner wall for the purpose of having a curvature designed to fit around the operator's eye, to form a light secure seal with the operator's face, (column 3, lines 26-29).
With respect to claim 11, Thurber et al., teaches the light reducer according to claim 10. 
Thurber et al., fails to teach wherein the outer wall is inclined toward the inner wall along a direction projecting from the annular end base.
Wannagot et al., teaches a head-mounted display (night vision goggles, title and abstract) wherein the outer wall of the light reducer is inclined toward the inner wall along a direction projecting from the annular end base (collar portion 32 has generally tapered side walls 33, Figure 2; see also column 3, lines 47-48).
Therefore it would have been obvious to combine the teachings of Thurber et al., having the head-mounted display with the teachings of Wannagot et al., having the outer wall is inclined toward the inner wall along a direction projecting from the annular end base for the purpose of having a curvature designed to fit around the operator's eye, to form a light secure seal with the operator's face, column 3, lines 26-29).

Allowable Subject Matter
Claims 2-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 2, though Wannagot et al., (US 5,225,932) disclose “The head-mounted display according to claim 1,” Wannagot et al., fails to teach or suggest the aforementioned combination further comprising “wherein the tubular first wall includes a first inner wall positioned on a left side of the first light reducer and a first outer wall positioned on a right side of the first light reducer; the tubular second wall includes a second inner wall positioned on a right side of the second light reducer and a second outer wall positioned on a left side of the second light reducer; a height of the first outer wall along an optical axis of the first lens is larger than a height of the first inner wall; and a height of the second outer wall along an optical axis of the second lens is larger than a height of the second inner wall.”
With respect to claims 3-7, these claims depend on claim 2 and are allowable at least for the reasons stated supra.
With respect to claim 12, though Wannagot et al., (US 5,225,932) disclose “The head-mounted display according to claim 10,” Wannagot et al., fails to teach or suggest the aforementioned combination further comprising “a bent portion bent outwardly and disposed on a distal end of the inner wall.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda (US 2020/0209625A1) teach a head-mounted display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tamara Y. Washington/Patent Examiner, Art Unit 2872    
17 November 2021                                                                                                                                                                                                    
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872